EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of March 16, 2016,
(“Effective Date”) between MabVax Therapeutics Holdings, Inc. (the “Company”),
and Paul Resnick, MD MBA (the “Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.

Position and Duties.

(a)

The Executive shall serve as the Company’s Vice President and Chief Business
Officer, reporting to the Company’s President and Chief Executive Officer
(“CEO”).

(b)

The Executive shall perform those services customary to this office and such
other lawful duties that the CEO may be reasonably assign to him.  The Executive
shall devote all of his business time and best efforts to the performance of his
duties under this Agreement and shall be subject to, and shall comply with the
Company policies, practices and procedures and all codes of ethics or business
conduct applicable to his position, as in effect from time to time.
 Notwithstanding the foregoing, the Executive shall be entitled to (i) serve as
a member of the board of directors of a reasonable number of companies, subject
to the advance approval of the CEO, which approval shall not be unreasonably
withheld, (ii) serve on civic, charitable, educational, religious, public
interest or public service boards, subject to the advance approval of the CEO,
which approval shall not be unreasonably withheld, and (iii) manage the
Executive’s personal and family investments, in each case, to the extent such
activities do not materially interfere, as determined by the CEO in good faith,
with the performance of the Executive’s duties and responsibilities hereunder.

2.

At-Will Employment; Term.  The Executive’s employment is “at will” and is not
for any specified term or length of time.  This Agreement shall continue from
the Effective Date until terminated as set forth in section 4 (the “Term”).

3.

Compensation and Related Matters.

(a)

Base Salary.  During the Term, the Executive’s annual base salary shall be
$265,000 (the “Base Salary”).  The Base Salary shall be payable in accordance
with the Company’s normal payroll procedures in effect from time to time and may
be increased, but not decreased, at the discretion of the Company.

(b)

Annual Bonus.  During the Term, the Executive shall be entitled to participate
in the Company’s executive bonus plan, under which a discretionary bonus (the
“Annual Bonus”) may be awarded by the Board for each calendar year, payable in
cash in accordance with, and subject to the terms and conditions of, the
Company’s then applicable short-term bonus or other cash incentive program
(each, a “Bonus Program”).  The Executive’s aggregate target bonus award for
each calendar year will be 30% of his then Base Salary (the “Target Annual
Bonus”).  The Executive’s actual Annual Bonus may range from a minimum amount of
0% to a maximum of 30% of his Base Salary, and will be determined by the Company
and will be contingent upon the attainment of performance goals reasonably
established in good faith by the Company.  The target date for any Annual Bonus
compensation payable to the Executive shall be March 15 of the calendar year
following the calendar year to which such Annual Bonus relates, subject to the
approvals required above.  Such Annual Bonuses, if any, are awarded in part to
incentivize the Executive to remain in the Company’s employ, therefore it is a
condition of any award that the Executive remain employed by the Company through
the date the Annual Bonus is paid, except as set forth in Section 5 herein.

(c)

Equity. In consideration for his employment and subject to the approval of the
Board, the Company will recommend to its current Board that the Executive be
granted a 10-year stock option to purchase up to 560,000 shares of Company’s
common stock (the “Shares”) pursuant to the Company’s Second Amended and
Restated 2014 Employee, Director and Consultant Equity Incentive Plan as amended
from time to time by the Company (the “Plan”), subject to the approval of the
Board. The Shares will be granted pursuant to a form of option agreement
previously approved by the Board.  The options will vest in 3 equal annual
installments on the anniversary of the grant date.  Sixty (60) percent of those
options will have a strike price of the current share price on the later of the
day you join the company or the date of grant, and the remaining forty (40)
percent will have a strike price of $1.75 per share.

(d)

Business Expenses.  During the Term, the Executive shall be entitled to receive
prompt reimbursement for all reasonable business expenses incurred by him in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.

(e)

Other Benefits.  During the Term and subject to any contribution therefor
required of employees of the Company, the Executive shall be entitled to
participate in all equity, pension, savings and retirement plans, welfare and
insurance plans, practices, policies, programs and perquisites of employment
applicable generally to other senior executives of the Company, except to the
extent any employee benefit plan provides for benefits otherwise provided to the
Executive hereunder (e.g., annual bonuses and severance).  Such participation
shall be subject to (i) requirements of applicable law, (ii) the terms of the
applicable plan documents, (iii) generally applicable Company policies, and (iv)
the discretion of the Board or any administrative or other committee provided
for under or contemplated by such plan.  The Executive shall have no recourse
against the Company under this Agreement in the event that the Company should
alter, modify, add to or eliminate any or all of its employee benefit plans.

(f)

Vacation; Holidays.  During the Term, the Executive shall be entitled to take up
to 30 days of paid time off per calendar year, to be taken in accordance with
the policies applicable to senior executives of the Company generally.  The
Executive shall also be entitled to paid holidays in accordance with the
policies applicable to senior executives of the Company generally.

4.

Termination.  The Executive’s employment may be terminated and this Agreement
may be terminated as set forth below:

(a)

Death.  The Executive’s employment shall terminate upon his death.

(b)

Disability.  The Company may terminate the Executive’s employment upon notice to
the Executive if the Executive becomes subject to a Disability.  For purposes of
this Agreement, “Disability” means the Executive is unable to perform the
essential functions of his position, with or without a reasonable accommodation,
for a period of 90 consecutive calendar days or 180 non-consecutive calendar
days within any rolling 12 month period.

(c)

Termination by Company for Cause.  The Company may terminate the Executive’s
employment immediately upon notice for Cause.  For purposes of this Agreement,
“Cause” means (i) the Executive’s conviction of a felony or a crime of moral
turpitude; (ii) the Executive’s commission of unauthorized acts intended to
result in the Executive’s personal enrichment at the material expense of the
Company; or (iii) the Executive’s material violation of the Executive’s duties
or responsibilities to the Company which constitute willful misconduct or
dereliction of duty, provided as to any termination pursuant to subsection
(iii), a majority of the members of the Board shall first approve such “Cause”
termination before the Company effectuates such termination of employment.

(d)

Termination by the Company without Cause.  The Company may terminate the
Executive’s employment at any time without Cause upon 30 days prior written
notice.

(e)

Termination by the Executive without Cause.  The Executive may terminate his
employment at any time for any reason other than a Good Reason, upon 30 days
prior written notice.

(f)

Termination by the Executive for Good Reason.  The Executive may terminate his
employment for Good Reason.  For purposes of this Agreement, “Good Reason” means
the existence of any one or more of the following conditions without the
Executive’s consent, provided Executive shall submit written notice to the CEO
within 45 days such condition(s) first arise specifying the condition(s): (i) a
material change in or reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position with the Company; (ii) a material
reduction in the Executive’s then current Base Salary or Target Annual Bonus
opportunity; or (iii) the requirement that Executive relocate to an office
location more than fifty (50) miles from the San Diego, California area.   Upon
receipt of written notice from the Executive regarding a condition constituting
Good Reason, the Company shall then have 30 days to correct the condition (the
“Cure Period”).  If such condition is not corrected by the last day of the Cure
Period, the Executive’s resignation for Good Reason shall become effective on
the 31st day following the written notice.  The Executive’s continued employment
during these periods subsequent to an event that may constitute Good Reason
shall not be deemed to be a waiver of his rights under this provision.  

(g)

Termination in connection with a Change in Control.  In the event of a Change in
Control of the Company (as such term is defined in the Plan), for a period of
sixty (60) days after the effective date of such Change in Control, Executive
shall be entitled to resign employment with the Company.  This subsection shall
also prohibit the termination of Executive’s employment without Cause once the
Company enters into a letter of intent relating to a transaction that would
result in a Change in Control.  

(h)

Termination Date.  The “Termination Date” means: (i) if the Executive’s
employment is terminated by his death under Section 4(a), the date of his death;
(ii) if the Executive’s employment is terminated on account of his Disability
under Section 4(b), the date on which the Company provides the Executive a
written termination notice; (iii) if the Company terminates the Executive’s
employment for Cause under Section 4(c), the date on which the Company provides
the Executive a written termination notice; (iv) if the Company terminates the
Executive’s employment without Cause under Section 4(d), 30 days after the date
on which the Company provides the Executive a written termination notice; (v) if
the Executive resigns his employment without Good Reason under Section 4(e), 30
days after the date on which the Executive provides the Company a written
termination notice, (vii) if the Executive resigns his employment with Good
Reason under Section 4(f), the 31st day following the day the Executive provides
the Company with written notice of the conditions constituting same, if the
Company has not cured such conditions by the 30th day; (viii) if the Executive
provides the Company with written notice of his termination in connection with a
Change in Control pursuant to Section 4(g), the 31st day following such written
notice.

5.

Compensation upon Termination.

(a)

Termination by the Company for Cause or by the Executive without Good Reason.
 If the Executive’s employment with the Company is terminated pursuant to
Sections 4(c) or (e), the Company shall pay or provide to the Executive only the
following amounts through the Termination Date: any earned but unpaid Base
Salary, unpaid expense reimbursements, and any vested compensation or benefits
the Executive may have under any employee benefit plan of the Company or
applicable law (the “Accrued Obligations”) on or before the time required by law
but in no event more than 30 days after the Executive’s Termination Date.

(b)

Death.  If, prior to the expiration of the Term, the Executive’s employment
terminates because of his death as provided in Section 4(a), then the
Executive’s authorized representative or estate shall be entitled to the
following subject to Section 6:

(i)

Accrued Obligations.  The Company shall pay the Accrued Obligations earned
through the Termination Date (payable at the time provided for in Section 5(a)).

(ii)

Unpaid Annual Bonus.  The Company shall pay any Annual Bonus awarded by the
Board based on the Board’s determination of actual achievement of performance
criteria for that year for the calendar year preceding the Termination Date that
remains unpaid as of the Termination Date (payable at the time provided for in
Section 6).

(iii)

Pro-Rata Bonus.  The Company shall pay a pro-rata portion of any unawarded
Annual Bonus for the calendar year in which the Executive’s termination occurs
based on the Board’s determination of actual achievement of performance criteria
for that year (determined by multiplying the amount of the Annual Bonus which
would be due for the full calendar year by a fraction, the numerator of which is
the number of days during the calendar year of termination that the Executive is
employed by the Company and the denominator of which is 365) (the “Pro-Rata
Bonus”) payable at the time provided for in Section 6.

(iv)

Vesting Acceleration.  The Company shall vest in full the Executive on the
Termination Date for any and all outstanding equity-incentive awards issued to
the Executive and any options may be exercised by his authorized representative
or estate for a period equal to the earlier of one year from and after the
Termination Date and the original expiration date of each option as set forth in
the respective grant agreements unless a longer period of time is set forth in
the grant agreement evidencing the options.

(v)

Continuation of Benefits.  Subject to the Executive’s eligible dependents’
timely election of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall contribute
to the premium cost of the Executive’s participation and that of his eligible
dependents’ in the Company’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers the Executive (and the
Executive’s eligible dependents) for a period of twelve (12) months, provided
the Executive pay the remainder of the premium cost of such participation by
payroll deduction (if any) and, provided further that the Executive (or eligible
dependents) is eligible and remains eligible for COBRA coverage.  If the
reimbursement of any COBRA premiums would violate the nondiscrimination rules or
cause the reimbursement of claims to be taxable under the Patient Protection and
Affordable Care Act of 2010, together with the Health Care and Education
Reconciliation Act of 2010 (collectively, the “Act”) or Section 105(h) of the
Code, the Company paid premiums shall be treated as taxable payments and be
subject to imputed income tax treatment to the extent, necessary to eliminate
any discriminatory treatment or taxation under the Act or Section 105(h) of the
Code.  If the Executive’s participation or that of his eligible dependents’
participation would give rise to penalties or taxes against the Company under
the Act, as determined by the Company in its sole discretion, the Company shall
instead make cash payments to the Executive over the same period in monthly
installments in an amount equal to the Company’s portion of the monthly cost of
providing such benefits under its group health plan for such period.

(c)

Termination by the Company for Disability, or without Cause, by the Executive
with Good Reason or in connection with a Change in Control.  If, prior to the
expiration of the Term, the Executive’s employment is terminated as a result of
Disability pursuant to Section 4(b), by the Company without Cause pursuant to
Section 4(d), the Executive terminates his employment for Good Reason pursuant
to Section 4(f), the Executive terminates his employment in connection with a
Change in Control pursuant to Section 4(g) then the Executive shall be entitled
to the following subject to Section 6:

(i)

The Company shall pay and provide the Executive with the benefits set forth in
5(b) (i) (Accrued Obligations), 5(b)(ii) (Unpaid Bonus), 5(b)(iii) (Pro-Rata
Bonus), 5(b)(iv) (Vesting Acceleration), and the continuation of benefits for 12
months as set forth in Section 5(b)(v) (Continuation of Benefits) provided that
if Executive obtains other employment that offers group health benefits, such
continued coverage by the Company under subsection (b)(v) (Continuation of
Benefits) shall cease as of such coverage date; and

(ii)

The Company shall pay the Executive severance in an amount equal to one times
the Base Salary at the rate in effect on the Termination Date (but without
giving effect to any reduction if one or all of the bases for the Executive’s
resignation for Good Reason is a reduction in Base Salary) less, in the case of
termination by the Company for Disability, the gross proceeds paid to the
Executive on account of Social Security or other similar benefits and
Company-provided short-term and long-term disability plans, if any, which shall
be payable in twelve (12) equal monthly installments commencing as set forth in
Section 6.

6.

Mutual Release; Payment.  The payments and benefits provided for in Section 5
(other than those required by law) shall be conditioned on (a) the Executive’s
continued compliance with the obligations of the Executive under Sections 9 and
10 and (b) the effectiveness and irrevocability of a full mutual release,
executed by the Company and the Executive or, in the event of his death, his
estate, of all claims that the Executive, his heirs and assigns may have against
the Company, its affiliates and subsidiaries and each of their respective
directors, officers, employees and agents, and of all claims that the Company
shall have against the Executive, his heirs and assigns, in a form reasonably
acceptable to the Company and the Executive (the “Release”).  The Release must
become enforceable and irrevocable on or before the sixtieth (60th) day
following the Termination Date.  If the Executive (or his estate) fails to
execute without revocation the Release, he shall be entitled to the Accrued
Obligations only and no other benefits.  The installments of severance provided
under Section 5(c)(ii) shall commence in the calendar month following the month
in which the Release becomes enforceable and irrevocable.  If, however, the
sixty (60) day period in which the Release must become enforceable and
irrevocable begins in one year and ends in the following year, the Company shall
commence payment of the severance installments in the second year in the later
of January and the first calendar month following the month in which the Release
becomes effective and irrevocable.  The first installment shall include,
however, all amounts that would otherwise have been paid to the Executive
between the Termination Date and the Executive’s receipt of the first
installment, assuming the first installment would otherwise have been paid in
the month following the month in which the Termination Date occurs.  Any Unpaid
and Pro-Rata Bonuses payable in Section 5 shall be paid on the later of when
annual bonuses are paid to other senior executives of the Company generally, or
when condition (b) above is fulfilled.

7.

Section 409A Compliance.

(a)

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by the Executive during
the time periods set forth in this Agreement.  All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(b)

To the extent that any of the payments or benefits provided for in Section 5 are
deemed to constitute non-qualified deferred compensation benefits subject to
Section 409A of the United States Internal Revenue Code (the “Code”), the
following interpretations apply to Section 5:

(i)

Any termination of the Executive’s employment triggering payment of benefits
under Section 5 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. § 1.409A-l(h) before distribution
of such benefits can commence.  To the extent that the termination of the
Executive’s employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A- 1(h) (as the result of
further services that are reasonably anticipated to be provided by the Executive
to the Company or any of its parents, subsidiaries or affiliates at the time the
Executive’s employment terminates), any benefits payable under Section 5(b) or
(c) that constitute deferred compensation under Section 409A of the Code shall
be delayed until after the date of a subsequent event constituting a separation
of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).  For purposes of clarification, this Section 7(b)(i) shall not
cause any forfeiture of benefits on the Executive’s part, but shall only act as
a delay until such time as a “separation from service” occurs.

(ii)

Because the Executive is a “specified employee” (as that term is used in Section
409A of the Code and regulations and other guidance issued thereunder) on the
date his separation from service becomes effective, any benefits payable under
Section 5(b) or (c) that constitute non-qualified deferred compensation under
Section 409A of the Code shall be delayed until the earlier of (A) the business
day following the six-month anniversary of the date his separation from service
becomes effective, and (B) the date of the Executive’s death, but only to the
extent necessary to avoid such penalties under Section 409A of the Code.  On the
earlier of (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (B) the Executive’s death,
the Company shall pay the Executive in a lump sum the aggregate value of the
non-qualified deferred compensation that the Company otherwise would have paid
the Executive prior to that date under Section 5 of this Agreement.

(iii)

It is intended that each installment of the payments and benefits provided under
Section 5 of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code.  In particular, the installment severance
payments set forth in Section 7(b)(ii) of this Agreement shall be divided into
two portions.  That number of installments commencing on the first payment date
set forth in Section 7 of this Agreement that are in the aggregate less than two
times the applicable compensation limit under Section 401(a)(17) of the Code for
the year in which the Termination Date occurs (provided the termination of the
Executive’s employment is also a separation from service) shall be payable in
accordance with Treas. Reg. § 1.409A-l(b)(9)(iii) as an involuntary separation
plan.  The remainder of the installments shall be paid in accordance with
Sections 7(b)(i) and (ii) above.

8.

Certain Reductions in Payments.

(a)

Anything in this Agreement to the contrary notwithstanding, in the event that
the Accounting Firm (as defined below) determines that receipt of all Payments
(as defined below) would subject the Executive to the tax under Section 4999 of
the Code, the Accounting Firm shall determine whether to reduce any of the
Agreement Payments (as defined below) to the Executive so that the Parachute
Value (as defined below) of all Payments to the Executive, in the aggregate,
equals the applicable Safe Harbor Amount (as defined below).  Agreement Payments
shall be so reduced (the “Reduced Payments”) only if the Accounting Firm
determines that the Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if the Agreement Payments were so reduced.
 If the Accounting Firm determines that the Executive would not have a greater
Net After-Tax Receipt of aggregate Payments if the Agreement Payments were so
reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder.

(b)

If the Accounting Firm determines that the aggregate Agreement Payments to the
Executive should be reduced so that the Parachute Value of all Payments to the
Executive, in the aggregate, equals the applicable Safe Harbor Amount, the
Company shall promptly give the Executive notice to that effect and a copy of
the detailed calculation thereof.  All determinations made by the Accounting
Firm under this Section 8 shall be binding upon the Company and the Executive
and shall be made as soon as reasonably practicable and in no event later than
15 days following the date that there has been an Agreement Payment that would
subject the Executive to the tax under Section 4999 of the Code (the “Excise
Tax”).

(c)

For purposes of reducing the Agreement Payments to the Executive so that the
Parachute Value of all Payments to the Executive, in the aggregate, equals the
applicable Safe Harbor Amount, only Agreement Payments (and no other Payments)
shall be reduced.  The reduction contemplated by this Section 8, if applicable,
shall be made by reducing payments and benefits (to the extent such amounts are
considered Payments) under the following sections in the following order: (i)
any Payments under Section 5(b)(v) (Continuation of Benefits), (ii) any Payments
under Section 5(b)(iii) (Pro-Rata Bonus), (iii) any Payments under Section
5(b)(ii) (Unpaid Bonus), (iv) any Payments under Section 5(b)(iv) (Acceleration
of Vesting), and (iv) any other cash Agreement Payments that would be made upon
a termination of the Executive’s employment, beginning with payments that would
be made last in time.

(d)

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that, under circumstances where the initial determination resulted in
Reduced Payments, the Internal Revenue Service may later determine such
reduction was not large enough to avoid the Excise Tax on the Payments (making
the Net After-Tax Receipt of aggregate Payments less than if no reduction had
occurred).  Under such circumstances, in the event that the Internal Revenue
Service or a court, as applicable, finally and in a decision that has become
unappealable or a decision which is non-final but which the Company elects not
to appeal, determines that the Payments are subject to the Excise Tax, the
amount of the Reduced Payments shall be paid or distributed by the Company to or
for the benefit of the Executive within 30 days of such final determination;
provided that (i) the Executive shall not initiate any proceeding or other
contests regarding these matters, other than at the direction of the Company,
and shall provide notice to the Company of any proceeding or other contest
regarding these matters initiated by the Internal Revenue Service and (ii) the
Company shall be entitled to direct and control all such proceedings and other
contests, if it commits to do so, it shall pay all fees (including without
limitation legal and other professional fees) associated therewith.

(e)

In connection with making determinations under this Section 8, the Accounting
Firm shall take into account the value of any reasonable compensation for
services to be rendered by the Executive before or after the change in control,
including the non-competition provisions applicable to the Executive under
Section 9(d) and any other non-competition provisions that may apply to the
Executive, and the Company shall cooperate in the valuation of any such
services, including any non-competition provisions.

(f)

All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 8 shall be borne by the Company.

(g)

In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Agreement Payments, the Executive shall
permit the Company to control issues related to the Agreement Payments or any
excise tax thereon, provided that such issues do not potentially materially
adversely affect the Executive.  If the Company commits to control such issues,
it shall pay all fees (including without limitation legal and other professional
fees) associated therewith.  In the event of any conference with any taxing
authority as to the Agreement Payments, any excise tax thereon, or associated
income taxes, the Executive shall permit the representative of the Company to
accompany the Executive, and the Executive and any representative of the
Executive shall cooperate with the Company and its representative.

(h)

Definitions.  The following terms shall have the following meanings for purposes
of this Section 8.

(i)

“Accounting Firm” shall mean a nationally recognized certified public accounting
firm or other professional organization that is a certified public accounting
firm recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Executive and reasonably
acceptable to the Company for purposes of making the applicable determinations
hereunder.

(ii)

“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement including, for the avoidance of doubt, any acceleration of vesting of
equity awards.

(iii)

“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Code Sections 1 and
4999 and under applicable state, local, and foreign laws, determined by applying
the applicable highest marginal rate .

(iv)

“Parachute Value” of a Payment shall mean the present value as of the date of
the change in control for purposes of Code Section 280G of the portion of such
Payment that constitutes a “parachute payment” under Code Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the excise tax under Code Section 4999 will apply to such Payment.

(v)

A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise.

(vi)

“Present Value” of a Payment shall mean the economic present value of a Payment
as of the date of the change in control for purposes of Code Section 280G, as
determined by the Accounting Firm using the discount rate required by Code
Section 280G(d)(4).

(vii)

“Safe Harbor Amount” means (x) 3.0 times the Executive’s “base amount,” within
the meaning of Code Section 280G(b)(3), minus (y) $1.00.

9.

Confidentiality and Restrictive Covenants.

(a)

The Executive acknowledges that:

(i)

the Company (which, for purposes of this Section 9 shall include the Company and
each of its subsidiaries and affiliates) is engaged in the biopharmaceutical
business with a focus on the discovery, development and testing of antibodies
and vaccines for eventual commercialization, and such other business activities
as may be disclosed from time to time by the Company in its filings with the SEC
or otherwise (the “Business”);

(ii)

the Company is dependent on the efforts of a certain limited number of persons
who have developed, or will be responsible for developing the Company’s
Business;

(iii)

the Company’s Business is national in scope;

(iv)

the Business in which the Company is engaged is intensely competitive and that
Executive’s employment by the Company will require that he have access to and
knowledge of nonpublic confidential information of the Company and the Company’s
Business, as further defined in the Employee Confidentiality and Assignment
Agreement (the “IP Agreement”) between Executive and the Company of even date
herewith (collectively, “Confidential Information”);

(v)

the direct or indirect disclosure of any Confidential Information would place
the Company at a serious competitive disadvantage and would do serious damage,
financial and otherwise, to the Company’s business;

(vi)

by his training, experience and expertise, the Executive’s services to the
Company will be special and unique;

(vii)

the covenants and agreements of the Executive contained in this Section 9 and
the IP Agreement are essential to the business and goodwill of the Company; and

(viii)

if the Executive leaves the Company’s employ certain competitive acts while in
possession of the Company’s sensitive Confidential Information would be unfair
and would cause the Company irreparable harm.

(b)

Covenant Against Disclosure.  All Confidential Information relating to the
Business is, and shall be governed by the IP Agreement.

(c)

Return of Company Documents and Other Assets.  On the Termination Date or on any
prior date upon the Company’s written demand, the Executive will return all
memoranda, notes, lists, records, property, assets and other tangible things and
documents provided by the Company or concerning the Business, including all
Confidential Information, in his possession, directly or indirectly, that is in
written or other tangible form (together with all duplicates thereof) and that
he will not retain or furnish any such Confidential Information to any third
party, either by sample, facsimile, film, audio or video cassette, electronic
data, verbal communication or any other means of communication.

(d)

Further Covenant.  In accordance with the IP Agreement, Executive shall not at
any time during or after employment, disclose or use any Company Confidential
Information for any purpose except as permitted in the IP Agreement.  In
addition and in view of Executive’s possession of significant and sensitive
Confidential Information, during the Term and through the second anniversary of
the Termination Date, the Executive shall not, directly or indirectly, take any
of the following actions, and, to the extent the Executive owns, manages,
operates, controls, is employed by or participates in the ownership, management,
operation or control of, or is connected in any manner with, any business, the
Executive will use his best efforts to ensure that such business does not take
any of the following actions:

(i)

solicit, persuade or attempt to persuade any customer, partner or vendor of the
Company to cease doing business with the Company, or to reduce the amount of
business any customer, partner or vendor does with the Company;

(ii)

solicit, persuade or attempt to persuade any employee or independent contractor
of the Company to leave the service of the Company, or hire or engage, directly
or indirectly, any individual who was an employee or independent contractor of
the Company within one (1) year prior to the Executive’s Termination Date.

(e)

Enforcement.  The Executive acknowledges and agrees that any breach by him of
any of the provisions of this Section 9 (the “Restrictive Covenants”) would
result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Executive breaches or threatens to
commit a breach of any of the provisions of Section 9, the Company shall have
the ability to seek the following rights and remedies, each of which rights and
remedies shall be independent of the other and severally enforceable, and all of
which rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity (including,
without limitation, the recovery of damages): (i) the right and remedy to have
the Restrictive Covenants specifically enforced (without posting bond and
without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants; and (ii) the right and remedy to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits (collectively, “Benefits”)
derived or received by him as the result of any transactions constituting a
breach of the Restrictive Covenants, and the Executive shall account for and pay
over such Benefits to the Company and, if applicable, its affected subsidiaries
and/or affiliates.  The Executive agrees that in any action seeking specific
performance or other equitable relief, he will not assert or contend that any of
the provisions of this Section 9 are unreasonable or otherwise unenforceable.
Other than a material breach of this Agreement, the existence of any claim or
cause of action by the Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of the Restrictive
Covenants.

10.

Intellectual Property.  Relevant intellectual property shall be governed by the
IP Agreement.

11.

Indemnification.  The Company shall indemnify the Executive in accordance with
the Indemnification Agreement between the parties of even date herewith.

12.

Integration.  This Agreement, including the other agreements referenced herein,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all other discussions, understanding and agreements
between the parties concerning such subject matter, including, without
limitation, the prior offer letter.

13.

Successors.  This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal representatives, executors, administrators, heirs,
distributees, devisees and legatees.  In the event of the Executive’s death
after his termination of employment but prior to the completion by the Company
of all payments due him under this Agreement, the Company shall continue such
payments to the Executive’s beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Executive fails to make such
designation).  The Company shall require any successor to the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

14.

Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15.

Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

16.

Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17.

Notices.  Any notices, requests, demands and other communications provided for
by this Agreement shall be in writing and deemed given when delivered in person
or by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

18.

Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and the President of the Company.

19.

Governing Law.  This is a California contract and shall be construed under and
be governed in all respects by the laws of California for contracts to be
performed in that State and without giving effect to the conflict of laws
principles of California or any other State.  In the event of any alleged breach
or threatened breach of this Agreement, the Executive hereby consents and
submits to the jurisdiction of the federal and state courts sitting in San Diego
County.

20.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

MabVax Therapeutics Holdings, Inc.

By:  /s/ J. David Hansen

Name: J. David Hansen

Title: President & CEO




/s/ Paul Resnick

Executive




